        Case 1:21-mj-00548-RMM Document 9 Filed 08/13/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA              :
                                      :      Crim. No. 21-MJ-548-RMM-1
             v.                       :
                                      :      NOTICE OF ATTORNEY
                                      :      APPEARANCE
DONALD SMITH                          :
  Defendant                           :




      PLEASE enter the appearance of Christopher O’Malley, Assistant Federal

Public Defender, to represent Donald Smith in the above captioned matter



                                      Respectfully submitted,

                                      s/ Christopher O’Malley

                                      CHRISTOPHER O’MALLEY
                                      Assistant Federal Public Defender
                                      Office of the Federal Public Defender
                                      District of New Jersey
                                      800-840 Cooper Street, Suite 350
                                      Camden, NJ 08102



Dated: August 13, 2021
